Citation Nr: 1713400	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  08- 00 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for right and left knee chondromalacia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1984 to August 1994, January to September 2004, September 2005 to December 2006, and July 2010 to October 2011.  Service personnel records show that during his September 2005 to December 2006 period of service, he was awarded the Iraq Campaign Medal and served in an imminent danger pay area.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in October 2012 and November 2015 for further development.


FINDINGS OF FACT

1.  The Veteran's current hemorrhoids were not manifest in service and are unrelated to service. 

2.  The Veteran's current right and left knee chondromalacia was not manifest in service and is unrelated to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hemorrhoids are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for right and left knee chondromalacia are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise, except as indicated below.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The representative stated in February 2017 that the May 2016 VA medical opinion is inadequate, as the examiner did not provide a detailed rationale for his medical opinions, which relied on the absence of documentation in the Veteran's service treatment records and failed to take the Veteran's lay statements into proper consideration.  However, the evidence and discussion below will show that the Veteran's lay statements were adequately considered and that the rationale is adequate.  The evidence of record is adequate to provide a fair and impartial decision on the claims.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Hemorrhoids

The Veteran appeals for service connection for hemorrhoids.  

Service treatment records are silent for reference to hemorrhoids, including when the Veteran denied having or having had hemorrhoids or rectal disease in May 1999, and his rectal evaluation was normal.  On service examination in September 2003, he denied ever having any prolonged bleeding.  He denied having or having had rectal disease, hemorrhoids, or blood from the rectum.  On service report of medical assessment in November 2006, the Veteran was asked by the service whether he had suffered from any injury or illness while on active duty for which he did not seek medical care, and the only illnesses which the Veteran reported in response to that question and other requests for information concerned heat exhaustion, right shoulder pain, and headaches.  He indicated that he had no other questions or concerns about his health.  

In August 2007, the Veteran claimed service connection for hemorrhoids, stating that he started having problems with them in 1995 and that he had continued to suffer at times with flare-ups.  

On VA examination in August 2007, the Veteran reported that hemorrhoids had their onset in 1993.  He stated that in 1994, he had a colonoscopy, and that for the past 2 years, he had had intermittent bright red rectal bleeding.  He denied anal pain but had episodic pruritus.  Rectal bleeding occurred approximately 1-2 times per week.  The Veteran was diagnosed with a moderate-size external hemorrhoid.  

In December 2008, the Veteran stated that he suffered from hemorrhoids while he was in Iraq, and that he never reported to sick call because he felt that what he was doing was more important.  

The Board remanded the claim in October 2012 for a medical opinion as to whether it is at least as likely as not that hemorrhoids had their onset in service.  

A VA medical opinion followed in May 2013.  The examiner reviewed the Veteran's claims folder including his service treatment records and medical history and opined that no evidence was available upon a review to support the Veteran's claim.  The examiner stated that there was no chronic condition regarding hemorrhoid treatment found in the service treatment records.  

In November 2015, the Board found that the record remained inadequate, as the Veteran had reported hemorrhoids dating back to 1992.  In rendering the negative medical opinion, the examiner did not account for the Veteran's reports, which placed the onset date of his rectal bleeding to approximately within his period of active duty from September 2005 to December 2006.  The Board remanded for an opinion as to whether it is at least as likely as not that the Veteran's hemorrhoid condition had its onset during or was caused by his active service.  The examiner was to be asked to address the Veteran's assertions that he experienced rectal bleeding in the 2 years prior to his August 2007 VA examination.  The examiner was also asked to address the Veteran's assertions that stated that he first began experiencing hemorrhoids in 1992.  

In May 2016, a VA examiner noted that he had been asked to provide an opinion as to whether it is at least as likely as not that the Veteran's hemorrhoid condition had its onset during or was caused by his active service, and to address the Veteran's assertions that he experienced rectal bleeding in the 2 years prior to his August 2007 VA examination, which placed the onset date of the condition inside of his period  of active duty from September 2005 to December 2006.  The examiner was also asked to address the Veteran's lay assertions that stated that he first began experiencing hemorrhoids in 1992.  The examiner in May 2016 stated that lay assertions and reports of rectal bleeding had been noted.  However, the examiner indicated that the rectal bleeding as reported was a nonspecific finding and of itself was not indicative of any specific underlying condition.  Additionally, the Veteran's lay statement was reviewed and it was noted that it was not definitive nor diagnostic, on the examiner's review, of a hemorrhoid condition, and the service treatment records are silent for hemorrhoids.  The clinician concluded, "[g]iven these findings, the current hemorrhoids were less likely than not related to active service."  

Based on the evidence, the Board finds that service connection is not warranted for the Veteran's current hemorrhoids, as the preponderance of the evidence indicates that they were not manifest in service and are unrelated to service.  According to the 2016 clinician, the Veteran's lay statements are not diagnostic of hemorrhoids; he is not competent to diagnose hemorrhoids.  Further, his statements lack credibility.  In this case, we are faced with conflicting statements from the Veteran as to whether he had rectal bleeding and hemorrhoids in service.  On all occasions during service that there is information concerning hemorrhoids or rectal bleeding, the Veteran denied having or having had hemorrhoids or rectal bleeding, and his rectum was found to be clinically normal.  This is in contrast to his post-service assertions, first made in a compensation setting, of hemorrhoids and/or rectal bleeding in service.  Upon close review of the evidence, the Board finds that the Veteran's later assertions of symptoms in service are not credible, but instead are contradicted by more probative statements and clinical findings in service, including in his November 2006 report of medical assessment.  

Even if we were to concede that the Veteran is competent to indicate that he had hemorrhoids in service and that his statements are credible, the preponderance of the evidence indicates that he did not.  He denied having them or symptoms of them in service.  He was treated for a variety of other problems in service, but not hemorrhoids, a fact that undermines his statement that he was too busy to be treated for them in service.  Further, the examiner in May 2016 noted that rectal bleeding is not necessarily reflective of hemorrhoids.  If rectal bleeding occurred in service, and the evidence is doubtful on this, as the Veteran repeatedly denied rectal problems in service, there is still no credible evidence that it was indicative of hemorrhoids.  The preponderance of the evidence indicates that the Veteran's hemorrhoids were first manifest post-service, in 2007, and the preponderance of the evidence indicates that they are not related to service.  This includes the May 2016 VA examination report which specifically opines to this effect based on a review of the evidence and provides a satisfactory explanation, given the evidence of record.

Bilateral knee chondromalacia

Service treatment records are silent for reference to knee trouble, including on service examinations in July 1994 and May 1999, when the Veteran denied knee trouble, and his knees were normal.  On service examination in September 2003, he denied knee trouble and any medical illnesses and stated that he was in good health, and his knees were normal.  On service report of medical assessment in November 2006, the Veteran was asked whether he had suffered from any injury or illness while on active duty for which he did not seek medical care, and the only illnesses which the Veteran reported in response to that question were heat exhaustion and right shoulder pain.  He indicated that he had no other questions or concerns about his health. 

In August 2007, the Veteran claimed service connection for disability of his knees, stating that his knees started bothering him in Iraq while he was doing PT, running, climbing, and moving around in the desert placing communication cables.  

On VA examination in September 2007, the Veteran reported that he started noticing bilateral knee pain while serving in Iraq, with marching and lifting.  He added that running also affected his knees.  He complained of pain but denied locking, instability, swelling, and treatment.  He reported that he was employed as a maintenance specialist at a steam plan.  This affected his occupation.  He had a flare-up every day that was a severe 7 out of 10, in both knees, that would last at least an hour.  His range of motion was from 0 to 136 degrees for each knee.  There was grade 1 crepitus bilaterally.  X-rays of the Veteran's knees from April 2007 were negative.  After examination, the diagnosis was chondromalacia of the knees.  

In October 2012, the Board remanded the claim for a VA medical opinion to contain an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's chondromalacia had its onset in service or otherwise was related to active duty.  

In May 2013, a VA examiner opined that the Veteran's bilateral knee condition was less likely than not incurred in or caused by an in-service event or illness.  As rationale, the examiner cited to the lack of evidence in the Veteran's service treatment records.  

The Board remanded the claim again in November 2015, finding that the record was inadequate, as the Veteran had maintained that he first began experiencing knee pain while on tour in Iraq and had cited the onset of knee pain while marching, unloading trucks, and other manual duties.  However, the examiner in May 2013 did not account for the Veteran's statements regarding knee pain while performing service labor.  The Board remanded to obtain an opinion that accounts for the Veteran's lay statements regarding the onset of bilateral knee symptoms during service.  

In May 2016, a VA examiner stated that he could find no definitive evidence for the onset or development of a bilateral knee condition, specifically mild chondromalacia of the knees, due to active duty, nor one within the service treatment records.  The examiner stated that while pain was noted, it is nonspecific and not indicative of any underlying condition nor the possibility of a future chronic condition, even after a review of the reported manual labor, marching, and lifting.  Therefore, the examiner concluded that it was less likely than not that the Veteran's bilateral knee condition, to include mild chondromalacia patella, was related to his service.  

Based on the evidence, the Board finds that service connection is not warranted for the chondromalacia of the Veteran's knees, as the preponderance of the evidence indicates that it was not manifest in service and is unrelated to service.  In this case, we are faced with conflicting statements from the Veteran as to whether he had knee trouble in service.  On all occasions during service that there is information concerning the Veteran's knees, he denied having or having had knee trouble, and his knees were found to be clinically normal.  This is in contrast to his post-service assertions, first made in a compensation setting, of knee trouble during service in Iraq.  Upon close review of the evidence, the Board finds that the Veteran's assertions of symptoms in service are not credible, but instead are contradicted by more probative statements and clinical findings in service, including in his report of medical assessment in November 2006.  

Even if we were to concede that the Veteran had knee pain in service, the preponderance of the evidence indicates that his current right and left knee chondromalacia was not manifest in service and is unrelated to service.  He indicated that he had no concerns about knee problems in his November 2006 report of medical assessment, suggesting that any prior in-service knee pain was temporary.  To paraphrase and parse from what the May 2016 VA examiner said, if the Veteran had knee pain in service, it was not specific and not indicative of an underlying condition; and in-service manual labor, marching, and lifting would not have caused his current mild chondromalacia.  The preponderance of the evidence indicates that the Veteran's chondromalacia was first manifest post-service, in 2007, and that it is unrelated to service.  

While the Veteran may feel that he had his current hemorrhoids and chondromalacia in service or that they are related to service, he lacks the competence, as a layperson, to opine on these complex medical matters.  Medical expertise is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's representative argued in February 2017 that it is counterintuitive that the Veteran has been granted service connection for headaches but denied service connection for chondromalacia and hemorrhoids, since he claimed that the cause of all 3 conditions was his service in Iraq.  However, each claim is to be decided based on the evidence concerning it, not the evidence concerning other claims, and it is noted that the Veteran did mention problems with headaches in his November 2006 report of medical assessment, whereas it and the rest of the service treatment records are silent for reference to hemorrhoids and chondromalacia.  Given this and other evidence of record, the Board disagrees that it is counterintuitive to grant service connection service connection for headaches but not hemorrhoids and chondromalacia.

The Board regrets that its decision is unfavorable to the Veteran, and thanks him for his service to our country.  


ORDER

Service connection for hemorrhoids is denied.

Service connection for right and left knee chondromalacia is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


